Exhibit 12.2 SOUTHERN CALIFORNIA EDISON COMPANY RATIOS OF EARNINGS TO FIXED CHARGES (Millions of Dollars) Earnings: Income from continuing operations before tax and noncontrolling interest Less: Income from equity investees - Income from continuing operations before income from equity investees, tax and noncontrolling interest Add: Fixed charges (see below) Amortization of capitalized interest 2 2 2 2 4 Distributed income of equity investees - Loss of equity investees for which charges arising from guarantees are included in fixed charges - Subtract: Interest capitalized Preference security dividend requirements of consolidated subsidiaries - pre-tax basis - Noncontrolling interest of subsidiaries that have not incurred fixed charges - pre-tax basis - - Earnings as adjusted Fixed Charges (1): Interest expenses - net of capitalized interest and AFUDC Add: AFUDC 25 27 32 43 42 Interest expenses - net of capitalized interest Interest capitalized (2) 3 3 4 7 4 Interest portion of rental expense (3) 9 8 6 13 14 Preferred and preference stock dividend requirement - pre-tax basis - Total fixed charges Ratio Interest expenses associated with income taxes are reflected as a component of income tax expense and are excluded from the determination of fixed charges. Includes fixed charges associated with Nuclear Fuel and capitalized interest of fifty-percent owned partnership. Rentals include the interest factor relating to certain significant rentals plus one-third of all remaining annual rentals, except for amounts allocated to power purchase contracts that are classified as operating leases.
